Broyles, C. J.,
dissenting. Upon the former trial of this case, this court held that there was “no evidence that the hospital was operated as a charitable institution in the exercise of a governmental function,” and reversed the judgment because the court charged the jury that if they should find that the hospital was purely a charitable institution operated by the City of Brunswick, the city would not be liable to the plaintiff. That decision, whether right or wrong, became the law of the case, and is binding on this court, since on the trial now under review there was no evidence that the hospital was operated as a charitable institution.